IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : No. 717
                                          :
APPOINTMENTS TO ORPHANS’                  : SUPREME COURT RULES
                                          :
COURT PROCEDURAL RULES                    :
                                          :
COMMITTEE                                 :




                                       ORDER


PER CURIAM



         AND NOW, this 18th day of November, 2016, the Honorable Kathleen A. Durkin,

Allegheny County, and Kenneth G. Potter, Esquire, Snyder County, are hereby

appointed as members of the Orphans’ Court Procedural Rules Committee for a term of

three years commencing January 1, 2017.